Citation Nr: 1523300	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-25 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred during treatment at the Dixie Regional Medical Center on March 27, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty training in the Army from August 1996 to December 1996 and active duty from March 2003 to September 2003 and from January 2005 to July 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Fort Harrison, Montana.

A review of the Veterans Benefits Management System (VBMS) reveals a February 2015 Appellant's Brief.  This record has been reviewed by the Board.  


FINDINGS OF FACT

1.  The Veteran is service-connected for asthma, effective July 10, 2006.

2.  The totality of the evidence reveals payment or reimbursement of the cost of the private treatment received at Dixie Regional Medical Center on March 27, 2007 was authorized in advance by VA under a contract for QTC (fee based) medical services.     


CONCLUSION OF LAW

The criteria are met for prior authorization of payment or reimbursement of medical expenses incurred during private treatment at Dixie Regional Medical Center on March 27, 2007.  38 U.S.C.A. §§ 1703, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA contracted with QTC medical services to perform a VA respiratory examination accompanied by appropriate respiratory testing for the Veteran from August 14, 2006 to August 16, 2006, to determine if he had asthma.  After performing pulmonary function tests (PFTs), the QTC examiner indicated on August 16, 2006 that "possible methacholine challenge test might be appropriate in the appropriate clinical situation."  The QTC examiner suggested this test to confirm a diagnosis of asthma.  

The Veteran also visited a private physician on March 21, 2007 (not an authorized visit and not at issue here), who stated "[w]e will obtain a Methacholine challenge to clearly identify whether there is bronchial hyperreactivity.  If this is negative, I cannot make the diagnosis of asthma at this time.  If this challenge is positive, he most likely has mild intermittent asthma."  On March 27, 2007, the Veteran completed three levels of methacholine testing at Dixie Regional Medical Center.  He was diagnosed with wheezing from asthma.  

The Veteran was eventually service-connected for asthma, retroactively effective back to July 10, 2006.

The central issue in this case is whether VA medical or administrative personnel provided prior authorization under a contract for his private treatment at Dixie Regional Medical Center on March 27, 2007, such that all costs incurred should be covered by VA.  See 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a)(1) (2014).  The Veteran contends that the prior authorization provided by VA for QTC medical services extends to necessary pulmonary testing ordered by the QTC examiner to determine the Veteran's proper diagnosis, such that all medical expenses incurred should be covered by VA, including the remaining balances not covered by his health insurance policy.  The Veteran has maintained that prior authorization for hospitalization was inferred by VA's actions in ordering the QTC examination and respiratory testing under contract.  See May 2008 Veteran's statement; March 2010 NOD; September 2013 VA Form 9.  In the September 2013 Statement of the Case (SOC), VA indicated that although it authorized the August 2006 QTC examination, it did not authorize the methacholine testing at Dixie Regional Medical Center on March 27, 2007.  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703.  When demand is only for infrequent use, individual authorizations may be used.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014); Malone v. Gober, 10 Vet. App. 539, 541 (1997).  

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA actually gave the claimant prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54(a).

The term "hospital care" includes medical services rendered in the course of the hospitalization of any veteran (i.e. inpatient care).  38 U.S.C.A. § 1701(5)(A)(i) (West 2014).  The term "medical services" includes medical examination, treatment, and rehabilitative services (i.e., outpatient care).  38 U.S.C.A. § 1701(6) (West 2014).

Hospital care or medical services in public or private facilities will be authorized under specified circumstances, for treatment of:  1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  Notably, there is no requirement for a "medical emergency" under this particular provision.  The Veteran at least meets the basic requirements of this category as he was retroactively service-connected for asthma, at the time he underwent methacholine testing at the private facility - Dixie Regional Medical Center, on March 27, 2007.  

Upon review of the evidence, the Board finds that VA provided prior authorization under contract with QTC for the Veteran's medical treatment and respiratory testing at Dixie Regional Medical Center, on March 27, 2007, such that all medical expenses incurred should be covered by VA, including the remaining balances not covered by his health insurance policy.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. 
§ 17.52(a)(1).  In making this determination, the Board noted that, unlike the provisions of § 1725, a service-connected veteran under § 1703 who is covered even partially by a health-care contract is still eligible for VA payment or reimbursement of medical expenses.  In other words, when the issue on appeal is whether there was prior VA authorization under § 1703 for the private hospitalization or treatment, the Veteran's coverage under a health care contract is not a bar to VA's payment or reimbursement of medical expenses.    

The VA authorized under contract for the Veteran to undergo a QTC examination and respiratory testing in August 2006 to determine if he had asthma.  This fact is not in dispute.  The Board further finds that the suggestion by the August 2006 QTC examiner that "possible methacholine challenge test might be appropriate in the appropriate clinical situation" can reasonably be construed as further necessary authorization under contract for medical services.  The QTC examiner suggested this test to confirm a diagnosis of asthma, which was the primary purpose of the QTC examination in the first place.  The cost to VA of this necessary testing was by no means burdensome.  Continuing authorization by contract is reasonably inferred here.

Accordingly, the Board concludes that the evidence supports payment or reimbursement of medical expenses incurred during the Veteran's treatment at Dixie Regional Medical Center, on March 27, 2007, on the basis of prior authorization.  38 U.S.C.A. §§ 1703, 5107 (West 2014).   


ORDER
 
Payment or reimbursement of medical expenses incurred during treatment at Dixie Regional Medical Center on March 27, 2007, on the basis of prior authorization, is granted.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


